Case 2:17-cr-00156-GZS Document 110 Filed 10/15/20 Page 1 of 4                      PageID #: 548




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

 UNITED STATES OF AMERICA                       )
                                                )
                                                )
 v.                                             )
                                                ) Docket no. 2:17-cr-00156-GZS
 NERA JAMES,                                    )
                                                )
                                                )
                       Defendant.               )
                                                )

ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)
                   (COMPASSIONATE RELEASE)

       Upon the motion of the Defendant for a reduction in sentence under 18 U.S.C. §

3582(c)(1)(A), and after considering the applicable factors provided in 18 U.S.C. § 3553(a) and

the applicable policy statements issued by the Sentencing Commission,

       IT IS ORDERED that Defendant’s Motions (ECF Nos. 104 & 109) are

          GRANTED

                  The defendant’s previously imposed sentence of imprisonment of is reduced

                  to . If this sentence is less than the amount of time the defendant already

                  served, the sentence is reduced to a time served; or

                  Time served.

       If the defendant’s sentence is reduced to time served:

                  This order is stayed for up to fourteen days, for the verification of the

                  defendant’s residence and/or establishment of a release plan, to make

                  appropriate travel arrangements, and to ensure the defendant’s safe release.

                  The defendant shall be released as soon as a residence is verified, a release

                  plan is established, appropriate travel arrangements are made, and it is safe for
Case 2:17-cr-00156-GZS Document 110 Filed 10/15/20 Page 2 of 4                     PageID #: 549




                the defendant to travel. There shall be no delay in ensuring travel

                arrangements are made. If more than fourteen days are needed to make

                appropriate travel arrangements and ensure the defendant’s safe release, the

                parties shall immediately notify the court and show cause why the stay should

                be extended; or

                There being a verified residence and an appropriate release plan in place, this

                order is stayed for up to fourteen days to make appropriate travel

                arrangements and to ensure the defendant’s safe release. The defendant shall

                be released as soon as appropriate travel arrangements are made and it is safe

                for the defendant to travel. There shall be no delay in ensuring travel

                arrangements are made. If more than fourteen days are needed to make

                appropriate travel arrangements and ensure the defendant’s safe release, then

                the parties shall immediately notify the court and show cause why the stay

                should be extended.

         The defendant must provide the complete address where the defendant will reside

        upon release to the probation office in the district where they will be released because

        it was not included in the motion for sentence reduction.

         Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term”

        of     probation or       supervised release of months (not to exceed the unserved

        portion of the original term of imprisonment).

                The defendant’s previously imposed conditions of supervised release apply to

                the “special term” of supervision; or

             The conditions of the “special term” of supervision are as follows:


                                              2
Case 2:17-cr-00156-GZS Document 110 Filed 10/15/20 Page 3 of 4                      PageID #: 550




               The defendant’s previously imposed conditions of supervised release are

               unchanged:

               The defendant’s previously imposed conditions of supervised release are

               modified as follows:


   DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the

   United States Attorney to file a response on or before Click or tap here to enter text., along

   with all Bureau of Prisons records (medical, institutional, administrative) relevant to this

   motion.

    DENIED after complete review of the motion on the merits.

               FACTORS CONSIDERED (Optional)

Having reviewed the one-page motion requesting counsel (ECF No. 109) submitted in

response to the Court’s Order to Show Cause (ECF No. 108), along with the entire docket,

the Court concludes that Defendant has not met his burden of establishing that

extraordinary and compelling reasons presently warrant a reduction in his sentence or that

he otherwise currently qualifies for a sentence reduction under 18 U.S.C. § 3582(c)(1)(A). In

reaching this conclusion, the Court has considered all of the factors listed 18 U.S.C. § 3553(a),

as well as the factors listed in 18 U.S.C. § 3142(g).




                                                 3
Case 2:17-cr-00156-GZS Document 110 Filed 10/15/20 Page 4 of 4                  PageID #: 551




               DENIED WITHOUT PREJUDICE because the defendant has not exhausted all

administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since

receipt of the defendant’s request by the warden of the defendant’s facility.

SO ORDERED.

                                                 /s/ George Z. Singal
                                                 United States District Judge


Dated this 15th day of October, 2020.




                                                 4
